


Exhibit 10.50

 

NET SMELTER ROYALTY AGREEMENT

 

THIS AGREEMENT made the 3rd day of April, 2003,

 

BETWEEN:

 

BARRICK GOLD CORPORATION, a corporation existing under the laws of the Province
of Ontario,

 

(hereinafter referred to as the “Holder”),

 

— and —

 

MCWATTERS MINING INC., a corporation existing under the laws of Quebec,

 

(hereinafter referred to as the “Owner”).

 

WHEREAS the Owner has entered into a purchase and sale agreement (the “Purchase
Agreement”) dated February 21, 2003 with the Holder providing for the purchase
by the Owner of the East Malartic Properties (as hereinafter defined) from the
Holder on the terms set out in the Purchase Agreement;

 

AND WHEREAS, as part of the consideration for the purchase of the East Malartic
Properties, the Owner has agreed to grant to the Holder a Royalty (as
hereinafter defined) on all Products (as hereinafter defined) mined or otherwise
recovered on or after the date hereof from the East Malartic Properties;

 

NOW THEREFORE THIS AGREEMENT WITNESSES THAT in consideration of the respective
covenants and agreements herein contained and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged by
each party), the parties agree as follows:

 

ARTICLE 1

INTERPRETATION

 

1.1                           Defined Terms. For purposes of this Agreement
(including the recitals and Schedules hereto), the following terms shall have
the respective meanings set out below and grammatical variations of such terms
shall have corresponding meanings:

 

“affiliate” has the meaning given to such term in the Business Corporations Act
(Ontario), as in effect on the date hereof;

 

“Average Gold Price” during any period means the result obtained by dividing the
sum of the Spot Price of Gold on each day during that period by the number of
days that prices were posted during that period;

 

--------------------------------------------------------------------------------


 

“Bullion Value” in any quarter means the product of (i) the number of troy
ounces of Gold Bullion refined from Product and returned or credited to the
Owner or its affiliates by the applicable refinery or refineries during that
quarter, multiplied by (ii) the Average Gold Price during that quarter;

 

“Business Day” means a day, other than a Saturday or a Sunday, on which banks
are open for ordinary banking business in each of Toronto, Ontario; Montreal,
Quebec; and London, England;

 

“Commercial Production” means the date upon which Product from any portion of
the East Malartic Properties is first delivered to a purchaser on a commercial
basis, it being agreed that deliveries of such Products resulting from pilot or
test operations shall not be considered as deliveries on a commercial basis. The
Owner shall deliver to the Holder notice indicating said date as soon as
practicable after the occurrence thereof;

 

“Dispute” has the meaning set out in Section 3.1;

 

“East Malartic Properties” means the interests of the Holder in the mining
claims described in Schedule “A” hereto and acquired by the Owner pursuant to
the Purchase Agreement or any replacements, substitutions or modifications of
any of said claims held by the Owner or any of its affiliates which may arise in
the future covering the same area, together with all applications, surveys,
easements, rights of way, rights, titles or interests of every kind and
description which the Owner or its affiliates has rights with respect to, or
otherwise owns or controls, relating to or acquired in connection with one or
more of said claims;

 

“Gold Bullion” means gold refined from Products to a form that meets good
delivery standards in the London Bullion Market, or a comparable terminal
market;

 

“Holder” has the meaning set out in the first recital hereto;

 

“Net Smelter Return” in any quarter means the amount, if any, by which the
Bullion Value in such quarter exceeds the sum of the Refining Costs and Taxes in
such quarter (it being agreed that the foregoing shall control, notwithstanding
any intervening transfer of any intermediate Product from the Owner to any
affiliate. The Owner and the Holder acknowledge that the purpose of this clause
is to ensure that the Net Smelter Return is determined in a timely manner for
Gold Bullion mined and removed from the East Malartic Properties, regardless of
whether an actual sale of such Gold Bullion is made by the Owner).

 

The Owner acknowledges and agrees that it shall not deduct the costs of mining,
milling, leaching or any other on-site processing costs (other than Refining
Costs) incurred by the Owner or its affiliates in the determination of the Net
Smelter Return. If smelting or refining is carried out in facilities owned or
controlled, in whole or in part, by the Owner or its affiliates, then the
Refining Costs shall be the amount that the Owner would have incurred if such
smelting or refining were carried out at facilities not owned or controlled by
the Owner then offering comparable services for comparable products on
prevailing terms;

 

“Processor” means, collectively, any Third Party smelter, refiner, processor,
purchaser or other user of Products other than the Owner or its affiliates;

 

2

--------------------------------------------------------------------------------


 

“Product” means ores mined from the East Malartic Properties and any
concentrates or other materials or products derived therefrom as part of the
operations relating to the East Malartic Properties and carried out hereunder,
provided, however, that if any such ores, concentrates or other materials or
products are subjected to further treatment as part of such operations, such
ores, concentrates or other materials or products shall not be considered to be
“Product” until after they have been so treated;

 

“Purchase Agreement” has the meaning set out in the first recital hereto;

 

“quarter” means a calendar quarter;

 

“Refining Costs” in any quarter means all costs and expenses of smelting and
refining, including all costs of assaying, sampling, custom-smelting and
refining, all independent representative and umpire charges, and the costs of
transporting, handling and insuring the material from the East Malartic
Properties to the refinery or smelter, as the case may be;

 

“Royalty” means the net smelter royalty granted by the Owner to the Holder,
pursuant to Section 2.1;

 

“Spot Price of Gold” at any date means the price for refined gold in U.S.
dollars as established pursuant to the London Bullion Brokers Association P.M.
Gold Fix on that date, as quoted in the Wall Street Journal, Reuters or another
reliable source selected by the Owner. If the London Bullion Brokers Association
P.M. Gold Fix ceases to be published, the Spot Price of Gold as at any date
shall be determined on such basis as may be agreed to in writing at that time by
the Holder and the Owner or, failing such agreement, shall be the price of gold
in U.S. dollars as quoted by and at the closing of the New York Commodity
Exchange (COMEX) (or any successor thereto) on that date, as determined by the
Owner;

 

“Taxes” shall mean all imposts, royalties, duties, assessments, ad valorem and
other taxes (other than income and capital taxes) imposed upon or in connection
with producing, transporting and selling Products, by any federal, state or
local governmental entity or subdivision thereof;

 

“Third Party”, in relation to any party, means a person with whom such party
deals at arm’s length (within the meaning of the Income Tax Act (Canada), as in
effect on the date hereof); and

 

“Trading Activities” means any and all price hedging and price protection
activities undertaken by the Owner or its affiliates with respect to any
Products or currency exchanges, including any forward sale and/or purchase
contracts, spot-deferred contracts, option contracts, speculative purchases and
sales of forward, futures and option contracts, both on and off commodity
exchanges.

 

1.2                           Currency. Unless otherwise indicated, all dollar
amounts referred to in this Agreement are expressed in United States dollars.

 

1.3                           Sections and Headings. The division of this
Agreement into Sections and the insertion of headings are for convenience of
reference only and shall not affect the construction or interpretation of this
Agreement. The terms “this Agreement”, “hereof”, “hereunder” and similar
expressions refer to this Agreement and not to any particular Section or other
portion

 

3

--------------------------------------------------------------------------------


 

hereof and include any agreement or instrument supplemental or ancillary hereto.
Unless otherwise specified, any reference herein to a Section or Schedule refer
to the specified Section of or Schedule to this Agreement.

 

1.4                          Rules of Construction. Unless the context otherwise
requires, in this Agreement:

 

(a)           words importing the singular number only shall include the plural
and vice versa and words importing the masculine gender shall include the
feminine and neutral genders and vice versa;

 

(b)           the words “include”, “includes” and “including” mean “include”,
“includes” or “including”, in each case, “without limitation”;

 

(c)           reference to any agreement, indenture or other instrument in
writing means such agreement, indenture or other instrument in writing as
amended, modified, replaced or supplemented from time to time;

 

(d)           if there is any conflict or inconsistency between the provisions
contained in the body of this Agreement and those of any Schedule hereto, the
provisions contained in the body of this Agreement shall prevail;

 

(e)           time periods within which a payment is to be made or any other
action is to be taken hereunder shall be calculated excluding the day on which
the period commences and including the day on which the period ends; and

 

(f)            whenever any payment to be made or action to be taken hereunder
is required to be made or taken on a day other than a Business Day, such payment
shall be made or action taken on the next following Business Day.

 

1.5                           Accounting Principles. Any reference in this
Agreement to generally accepted accounting principles refers to generally
accepted accounting principles that have been established in Canada, including
those approved from time to time by the Canadian Institute of Chartered
Accountants or any successor body thereto.

 

1.6                           Entire Agreement. This Agreement, together with
the other documents executed and delivered in connection herewith, constitutes
the entire agreement between the parties with respect to the subject matter
hereof and supersedes all prior agreements, understandings, negotiations and
discussions, whether written or oral, including the letter of intent dated
January 31, 2003 between the Holder and the Owner. There are no conditions,
covenants, agreements, representations, warranties or other provisions, express
or implied, collateral, statutory or otherwise, relating to the subject matter
hereof except as herein provided or as provided in other documents executed and
delivered by the parties in connection herewith.

 

1.7                           Time of Essence. Time shall be of the essence of
this Agreement.

 

1.8                           Applicable Law. This Agreement shall be construed,
interpreted and enforced in accordance with, and the respective rights and
obligations of the parties shall be governed by, the laws of the Province of
Ontario and the federal laws of Canada applicable therein.

 

4

--------------------------------------------------------------------------------


 

1.9                           Amendments and Waivers. No amendment or waiver of
any provision of this Agreement shall be binding on any party unless consented
to in writing by that party. No waiver of any provision of this Agreement shall
constitute a waiver of any other provision, nor shall any waiver constitute a
continuing waiver unless otherwise provided.

 

1.10                         Severability. If any provision of this Agreement is
determined by a court of competent jurisdiction to be invalid, illegal or
unenforceable in any respect, such determination shall not impair or affect the
validity, legality or enforceability of the remaining provisions hereof, and
each provision is hereby declared to be separate, severable and distinct. To the
extent that any such provision is found to be invalid, illegal or unenforceable,
the parties hereto shall act in good faith to substitute for such provision, to
the extent possible, a new provision with content and purpose as close as
possible to the provision so determined to be invalid, illegal or unenforceable.

 

1.11                         Schedules. The following Schedules are attached to
and form part of this Agreement:

 

Schedule “A” — Description of East Malartic Properties

 

ARTICLE 2

NET SMELTER ROYALTY

 

2.1                           Grant of Royalty. On the terms and subject to the
conditions of this Agreement, the Owner hereby grants, transfers, conveys and
agrees to pay to the Holder a net smelter royalty (the “Royalty”) at a variable
rate (the “Royalty Rate”) such that for Gold Bullion refined from Product where
the Average Gold Price during any applicable quarter is:

 

(a)           $350 or more, the Royalty Rate shall be 3% of the Net Smelter
Return; or

 

(b)           less than $350, the Royalty Rate shall be 2% of the Net Smelter
Return.

 

2.2                           Calculation and Payment.

 

(a)           Beginning on the date on which any portion of the East Malartic
Properties comes into Commercial Production, the Royalty shall be calculated on
a quarterly basis and the amount of the Royalty payable to the Holder in respect
of any applicable quarter shall be equal to the product of the Net Smelter
Return multiplied by the applicable Royalty Rate during such quarter.

 

(b)           The Royalty payment due to the Holder in respect of any quarter
shall be paid to the Holder within 30 days after the end of such quarter by the
delivery to the Holder of a certified cheque or bank draft in the appropriate
amount made payable to or to the order of the Holder. All Royalty payments,
including interest, if any, shall be made in United States dollars and will be
made subject to withholding or deduction in respect of the Royalty for, or on
account of, any present or future taxes, duties, assessments or governmental
charges of whatever nature imposed or levied by or on behalf of any government
having power and jurisdiction to tax and

 

5

--------------------------------------------------------------------------------


 

for which a Processor or the Owner is obligated by law to withhold or deduct and
remit to such taxing authority having such power and jurisdiction.

 

(c)           In the event that any Royalty payment required to be made to the
Holder hereunder is not made when due, that payment shall bear interest at a
rate equal to the Prime Rate plus 4.0%, compounded monthly on the last day of
each month, until paid. For the purposes hereof, the term “Prime Rate” means the
per annum rate quoted or announced from time to time by the principal office of
the Royal Bank of Canada in Toronto as its reference rate of interest for United
States dollar loans made in Canada. The rate of interest payable on such late
payments will change simultaneously with charges in the Prime Rate from time to
time.

 

2.3                           Buy Out Option. The Holder hereby grants to the
Owner the exclusive option (the “Buy Out Option”) to purchase one-half of the
Holder’s right to be paid the Royalty, for an aggregate consideration of
(i) $1.5 Million at any time when the Royalty Rate for the preceding quarter was
3%, or (ii) $1 Million at any time when the Royalty Rate for the preceding
quarter was 2%, such that after the exercise of the Buy Out Option by the Owner,
the Royalty Rate will be reduced by one-half, to (i) 1.5% where the Average Gold
Price is $350 or more, or (ii) 1% where the Average Gold Price is less than
$350, respectively. The Buy Out Option may be exercised by the Owner delivering
a notice to the Holder at any time with the aforesaid payment as determined in
this Section 2.3. Payment of the Buy Out Option shall only be made by certified
cheque, bank draft or wire transfer payable to the Holder, or as the Holder may
direct in writing. Upon the receipt of said payment by the Holder, one-half of
the Royalty shall automatically and without action on the part of the Holder
(except to acknowledge said exercise of the Buy Out Option if requested by the
Owner) and the Owner immediately vest in the Owner and the quantum of the
Royalty be reduced accordingly. The parties agree that notwithstanding the
immediate and automatic reduction of the Royalty as provided in this
Section 2.3, any Royalties accrued but not yet paid to the Holder prior to the
exercise of the Buy Out Option shall be paid, as provided in this Agreement, at
the Royalty Rate prevailing prior to the exercise.

 

2.4                           Request for Data. If requested by the Holder at
the time each Royalty payment is made, the Owner shall provide copies of all
relevant data relating to the Royalty calculation (including all settlement
sheets used in calculating the Net Smelter Return) to the Holder.

 

2.5                           Accounting Matters.

 

(a)           All calculations and computations relating to the Royalty payments
to be made to the Holder hereunder shall be made on the accrual method and shall
be carried out on a consistent basis in accordance with generally accepted
accounting principles to the extent that such principles are not inconsistent
with the provisions of this Agreement. In the event of any inconsistency between
such accounting principles and the provisions of this Agreement, this Agreement
shall prevail.

 

(b)           Any Royalty payment made hereunder shall be considered final and
in full satisfaction of all obligations of the Owner hereunder in respect of the
Royalty payable for the quarter to which such payment relates unless within 24
months (the “Review Period”) after the receipt by the Holder of a quarterly
payment, the

 

6

--------------------------------------------------------------------------------


 

Holder provides a written notice of its objection (describing in detail the
specific objection and its basis therefor) to the Owner. In the event that a
Dispute (as herein defined) arises that cannot be resolved by the mutual
agreement of the parties within 60 days after receipt of such notice of
objection by the Owner, any party may elect to have the Dispute arbitrated in
accordance with Section 3.1.

 

(c)           Upon not less than 30 Business Days’ prior written request from
the Holder, duly authorized representatives of the Holder’s chartered
accountants shall be entitled, at the Holder’s cost and expense to inspect and
audit, within the Review Period, such books of account, records and supporting
materials related to the determination of the Royalty or otherwise confirming
the rights and obligations of the Holder and the Owner hereunder. The Holder and
the Owner agree to make such adjustments, if any, to Royalty payments previously
made as may be required as a result of such audit. In the event that a Dispute
arises regarding any adjustment to Royalty payments as provided in this
Section 2.5(c) herein which cannot be resolved by the mutual agreement of the
parties within 60 days, any party may elect to have the Dispute arbitrated in
accordance with Section 3.1. The accounting firm selected by the Holder shall
execute and deliver in favour of the Owner a confidentiality agreement that
includes the confidentiality provisions of Section 3.3(a).

 

(d)           The Owner shall have the right to commingle any Products with ore,
concentrates, minerals and other material mined and removed from other
properties, provided, however, that the Owner shall calculate from
representative samples the average grade thereof and other measures as are
appropriate, and shall weigh (or calculate by volume) the material before
commingling. In obtaining representative samples, calculating the average grade
of the ore and average recovery percentages, the Owner may use any procedures
accepted within the mining and metallurgical industry which it believes are
suitable for the type of mining and processing activity being conducted and, in
the absence of fraud, its choice of such procedure shall be final and binding on
the Holder. In addition, comparable procedures may be used by the Owner to
apportion among the commingled materials all penalty and other charges and
deductions, if any, imposed by the smelter, refiner or purchaser of such
material.

 

(e)           Any Trading Activities engaged in by the Owner or its affiliates
in respect of Products, and the profits and losses generated thereby, shall not,
in any manner, be taken into account in the calculation of Royalty payments due
to the Holder, whether in connection with the determination of price, the date
of sale or the date any Royalty payment is due. The Holder acknowledges that the
Owner engaging in Trading Activities may result in the Owner realizing from time
to time fewer or more dollars for Gold Bullion than does the Holder, as the
Holder’s Royalty payment is established by published prices. Similarly, the
Holder shall not be obligated to share in any losses generated by any such
Trading Activities with respect to Gold Bullion.

 

7

--------------------------------------------------------------------------------


 

(f)            For the purpose of determining the amount of the Royalty payments
required to be made to the Holder pursuant to Section 2.2, all receipts and
disbursements in a non-United States currency will be converted into United
States currency on the basis of the noon rate of exchange quoted by the United
States Federal Reserve Bank on the last Business Day prior to the date of
receipt or disbursement, as the case may be, or, failing such quotation, on the
basis of the noon rate of exchange quoted by Bank of America or its successors
on that Business Day.

 

(g)           The Owner shall have the right to mine, remove and sell small
amounts of Product as is reasonably necessary for sampling, assaying,
metallurgical testing and evaluation of the minerals potential of the East
Malartic Properties. The Holder shall not be entitled to a Royalty in respect of
such sales.

 

ARTICLE 3

GENERAL MATTERS

 

3.1                           Cooperation and Dispute Resolution. In the event
of any dispute, claim, question or disagreement (each a “Dispute”) arising out
of or relating to this Agreement, the parties shall use all reasonable
endeavours to settle such Dispute. To this effect, they shall consult and
negotiate with each other in good faith and attempt to reach a just and
equitable solution to the Dispute within a period of 60 days from the matter in
dispute being raised by a party. If the parties cannot resolve the Dispute
within the 60 day period, a party may refer the Dispute to arbitration pursuant
to the commercial arbitration rules of the American Arbitration Association. The
arbitration shall be held in the City of Montreal and determined by a single
arbitrator and, unless the parties agree to share the costs of the arbitration,
the arbitrator shall determine what portion of the costs and expenses incurred
in such proceeding shall be borne by each party participating in the
arbitration. The award of the arbitrator shall be final and binding on each of
the parties and shall not be subject to any appeal on any ground, including an
error of law. The parties covenant that they shall conduct all aspects of such
arbitration having regard at all times to expediting the final resolution of
such arbitration.

 

3.2                           Records. The Owner shall, from and after the date
hereof, keep accurate records of the tonnage, volume of Products, analysis of
Products, weight, moisture, assays of pay metal content and other records, as
appropriate, related to the determination of the Net Smelter Return.

 

3.3                           Confidentiality.

 

(a)           The Holder shall not, without the express written consent of the
Owner, which consent may not be unreasonably withheld, disclose the contents of
this Agreement or any non-public information received under this Agreement
relating to the Owner or the East Malartic Properties (the “Confidential
Information”), other than to employees, agents or consultants of the Holder in
respect of the administration or enforcement of its rights hereunder and who
agree to be bound by the confidentiality provisions of this Agreement (the
breach of which shall be deemed to be a breach by the Holder). In addition, the
Holder shall not use any Confidential Information for its own use or benefit
except for the purpose of administering or enforcing its rights under this
Agreement.

 

8

--------------------------------------------------------------------------------


 

(b)           The Holder may disclose Confidential Information to a prospective
lender to whom the Holder may, in good faith, grant an interest in the Royalty
payments as security for the Holder’s bona fide obligations to such lender, but
only if the Owner has been provided with a confidentiality agreement that
includes the confidentiality provisions of Section 3.3(a), and that has been
executed by such lender.

 

(c)           The Holder may disclose Confidential Information if such
disclosure is required for compliance with applicable laws, rules, regulations
or orders of any governmental agency or stock exchange having jurisdiction over
the Holder or its affiliates; provided however, that the Holder shall give
notice to Owner of such disclosure as far in advance of such disclosure as is
reasonably practicable and ensure that only such information as is necessary to
comply with the Holder’s obligations is disclosed.

 

3.4                           Right to Inspect. Upon not less than 30 days’
notice to the Owner, the Holder or its authorized representatives may enter upon
all surface and subsurface portions of the East Malartic Properties for the
purpose of inspecting the East Malartic Properties, all improvements thereto and
operations thereon, and may, subject to the obligations of confidentiality
described in Section 3.3, inspect and copy all records and data pertaining to
the determination of the Royalty, including such records and data which are
maintained electronically. The Holder or its authorized representatives shall
enter the East Malartic Properties at its own risk and may not unreasonably
hinder operations on or pertaining to the East Malartic Properties. The Holder
shall indemnify and save harmless the Owner and its affiliates (including direct
and indirect parent companies) and their respective directors, officers,
shareholders, employees, agents and attorneys, from and against any expenses,
costs, penalties, fines, losses, liabilities (including, all amounts paid in
settlement, all interest and penalties and all legal and other professional fees
and disbursements) which may be suffered or incurred by any of them by reason of
damage to property or injury to the Holder or any of its agents or
representatives caused by the Holder’s exercise of its rights herein.

 

3.5                           No Implied Covenants. The parties agree that no
implied covenants or duties relating to exploration, development, mining or the
payment of production royalties or any other matters provided for herein shall
affect any of their respective rights or obligations hereunder, and that the
only covenants or duties which affect such rights and obligations shall be those
expressly set forth and provided for in this Agreement.

 

3.6                           Change in Ownership of Right to Royalty. No change
or division in the ownership of the Royalty, however accomplished, shall enlarge
the obligations or diminish the rights of the Owner or its affiliates. The
Holder covenants and agrees that any change in ownership of the Royalty shall be
accomplished in such a manner that the Owner and its affiliates shall be
required to make payments and give notice to no more than one person, firm,
corporation, or entity, and upon breach of this covenant, the Owner and its
affiliates may retain all Royalty payments otherwise due until such breach has
been cured. No change or division in the ownership of the Royalty or right to
Royalty payments shall be binding on the Owner or its affiliates until the
Holder shall have delivered to the Owner a certified copy of the instrument
evidencing the change or division of such ownership.

 

9

--------------------------------------------------------------------------------


 

3.7                           Lapse of Mining Claims. If the Owner decides at
any time after the date hereof to allow any mining claims comprising the East
Malartic Properties to lapse or otherwise expire (the “Expiration Date”) for any
reason, (i) it shall give notice of its intention to the Holder at least 90 days
prior to the Expiration Date, and (ii) if the Holder requests the Owner to do so
within 30 days before the Expiration Date, the Owner shall transfer such mining
claims to the Holder for $10.

 

3.8                           Property Right; Further Assurances; Registration
of Interest.

 

(a)           The Owner acknowledges and agrees that (i) the Royalty is a
property right and creates an interest in each of the East Malartic Properties
that runs with each of the East Malartic Properties and such interest shall be
applicable to the Owner and its successors and any permitted assigns of any or
all of the East Malartic Properties, and (ii) the Royalty shall attach to any
amendments, relocations or conversions of any mining claims comprising any or
all of the East Malartic Properties.

 

(b)           Each party shall execute all such further instruments and
documents and do all such further actions as may be necessary to effectuate the
documents and transactions contemplated in this Agreement, in each case at the
cost and expense of the party requesting such further document or action, unless
expressly indicated otherwise. The Holder may register or record against the
title to any or all of the East Malartic Properties such form of notice, caution
or other document (including, without limitation, a copy of this Agreement) as
it considers appropriate to protect its right to receive the Royalty hereunder.
Each of the parties hereto hereby consents to such registering or recording and
agrees to co-operate with such party to accomplish the same.

 

3.9                           Successors and Assigns.

 

(a)           This Agreement shall enure to the benefit of and shall be binding
on and enforceable by the parties hereto and, where the context so permits,
their respective successors and permitted assigns.

 

(b)           The Holder may assign, transfer or otherwise convey this Agreement
or all or any of its rights in the Royalty to any of its respective affiliates
without the prior written consent of the Owner.

 

(c)           In the event that the Holder desires to sell, transfer or assign
all or any of its rights to the Royalty to a Third Party, the Holder shall
notify the Owner of its desire to do so (a “Notice of Intent to Sell”) setting
forth the terms and conditions upon which they are prepared to sell such
interest. The Owner shall have a period of 45 days after receipt of a Notice of
Intent to Sell in which to purchase the interest being offered on the terms and
conditions specified in the Notice of Intent to Sell (“Right of First Refusal”)
by delivering a notice of acceptance (a “Notice of Acceptance”) to the Holder,
failing which the Holder shall have 180 days in which to sell the interest to a
Third Party on terms and conditions no less

 

10

--------------------------------------------------------------------------------


 

favourable to the Owner and no more favourable to the Third Party than the terms
and conditions described in the Notice of Intent to Sell. Delivery of a Notice
of Intent to Sell by the Holder and the delivery of a Notice of Acceptance by
the Owner shall, in each instance, be irrevocable and shall be binding on the
party delivering such notice. If no such sale to the Third Party occurs within
such 180 day period, the foregoing provisions of this Section 3.9(c) shall again
apply to any proposed sale of any interest by the Holder.

 

The parties hereto agree that the Right of First Refusal provided in this
Section 3.9(c) if exercised by the Owner, is in addition to the Buy Out Option
provided in Section 2.3 herein and does not have to be exercised in substitution
of such option.

 

(d)           The Owner may assign, transfer or otherwise convey this Agreement
or all or any of its rights or obligations hereunder in connection with any
assignment or conveyance of the East Malartic Properties or any interest in it
in any manner whatsoever without the prior written consent of the Holder;
provided, however, that it shall be a condition of such assignment, transfer or
conveyance that the transferee first execute and deliver to the other parties an
instrument pursuant to which the transferee agrees to be bound by the terms
hereof and by all of the liabilities and obligations of the transferor hereunder
in the same manner and to the same extent as though the transferee was an
original party hereto in the first instance.

 

3.10                         Notices.

 

(a)           Any notice or other communication required or permitted to be
given hereunder shall be in writing and shall be delivered in person,
transmitted by telecopy or similar means of recorded electronic communication or
sent by registered mail, charges prepaid, addressed as follows:

 

if to the Holder:

Barrick Gold Corporation

BCE Place, TD Canada Trust Tower

161 Bay Street, Suite 3700, P.O. Box 212

Toronto, Ontario

M5J 2S1

 

Attention:

Brad Doores

Telecopier No.:

(416) 861-9717

 

 

11

--------------------------------------------------------------------------------


 

if to the Owner:

McWatters Mining Inc.

McWatters Mining Inc.

1800, av. McGill College

Bureau 2400

Montreal, Quebec

H3A 3J6

 

Attention: President

Telecopier: 514-879-1787

 

(b)           Any such notice or other communication shall be deemed to have
been given and received on the day on which it was personally delivered or
transmitted by telecopier, receipt confirmed (or, if such day is not a Business
Day, on the next following Business Day) or, if mailed, on the fifth Business
Day following the date of mailing; provided, however, that if at the time of
mailing or within five Business Days thereafter there is or occurs a labour
dispute or other event which might reasonably be expected to disrupt the
delivery of documents by mail, any notice or other communication hereunder shall
be delivered or transmitted by telecopier.

 

(c)           Any party may change its address for service at any time by giving
notice to each of the other parties in accordance with this Section 3.10.

 

3.11                         English Language. The parties hereby have expressly
required that this Agreement and all deeds, documents and notices relating
hereto be drafted in the English language. Les parties aux présentes ont
expressément exigé que la présente convention et tous les autres contrats
documents ou avis qui y sont afférents soient rédigés en langue anglaise.

 

3.12                         Counterparts. This Agreement may be executed in
counterparts, each of which shall constitute an original and all of which taken
together shall constitute one and the same instrument.

 

IN WITNESS WHEREOF this Agreement has been executed by the parties.

 

 

BARRICK GOLD CORPORATION

 

 

 

 

 

Per:

[g201912ki01i001.jpg]

 

Name:

 

 

Title:

 

 

 

 

 

 

Per:

[g201912ki01i002.jpg]

 

Name:

 

 

Title:

 

 

We have authority to bind the Corporation

 

12

--------------------------------------------------------------------------------


 

 

MCWATTERS MINING INC.

 

 

 

 

 

Per:

[g201912ki01i003.jpg]

 

Name:

 

 

Title:

 

 

 

 

 

 

Per:

 

 

Name:

 

 

Title:

 

 

We have authority to bind the Corporation

 

13

--------------------------------------------------------------------------------

 

SCHEDULE “A”

DESCRIPTION OF EAST MALARTIC MILL, MINING PROPERTIES AND

EXPLORATION PROPERTIES

 

(a)  East Malartic Mill

 

The East Malartic Mill as identified on the attached map consist of the
following mining concessions and claims:

 

Project #

 

Claim #

 

Surveying
date

 

Expiration
date

 

Area
(hec)

 

Township

 

Range

 

Lot

 

NTS

 

Ownership

619

 

CM291

 

1937-10-07

 

12/31/2003

 

394.00

 

FOURNIERE

 

 

 

 

 

32D/01

 

100% BARRICK
GOLD

619

 

CM299

 

1938-05-11

 

12/31/2003

 

391.78

 

FOURNIERE

 

 

 

 

 

32D/01

 

100% BARRICK
GOLD

619

 

3893751

 

6/17/1980

 

6/16/2003

 

17.00

 

FOURNIERE

 

8

 

41

 

32D/01

 

100% BARRICK
GOLD

619

 

3893752

 

6/17/1980

 

6/16/2003

 

17.00

 

FOURNIERE

 

8

 

40

 

32D/01

 

100% BARRICK
GOLD

619

 

3907411

 

1/29/1981

 

1/8/2005

 

20.00

 

FOURNIERE

 

8-S

 

38

 

32D/01

 

100% BARRICK
GOLD; 15% NPI

619

 

3907412

 

1/29/1981

 

1/8/2005

 

20.00

 

FOURNIERE

 

8-S

 

39

 

32D/01

 

100% BARRICK
GOLD; 15% NPI

619

 

3907413

 

1/29/1981

 

1/8/2005

 

20.00

 

FOURNIERE

 

8-S

 

40

 

32D/01

 

100% BARRICK
GOLD; 15% NPI

619

 

3907414

 

1/29/1981

 

1/8/2005

 

20.00

 

FOURNIERE

 

8-S

 

41

 

32D/01

 

100% BARRICK
GOLD; 15% NPI

619

 

3907421

 

1/29/1981

 

1/8/2005

 

20.00

 

FOURNIERE

 

8-S

 

42

 

32D/01

 

100% BARRICK
GOLD; 15% NPI

619

 

3907422

 

1/29/1981

 

1/8/2005

 

20.00

 

FOURNIERE

 

8-S

 

43

 

32D/01

 

100% BARRICK
GOLD; 15% NPI

619

 

3907423

 

1/29/1981

 

1/8/2005

 

20.00

 

FOURNIERE

 

8-S

 

44

 

32D/01

 

100% BARRICK
GOLD; 15% NPI

619

 

3907424

 

1/29/1981

 

1/8/2005

 

20.00

 

FOURNIERE

 

8-S

 

45

 

32D/01

 

100% BARRICK
GOLD; 15% NPI

619

 

3907431

 

1/29/1981

 

1/7/2005

 

20.00

 

FOURNIERE

 

8-S

 

46

 

32D/01

 

100% BARRICK
GOLD; 15% NPI

619

 

3907432

 

1/29/1981

 

1/7/2005

 

17.00

 

FOURNIERE

 

8-N

 

46

 

32D/01

 

100% BARRICK
GOLD; 15% NPI

619

 

3907433

 

1/29/1981

 

1/7/2005

 

17.00

 

FOURNIERE

 

8-N

 

45

 

32D/01

 

100% BARRICK
GOLD; 15% NPI

619

 

3907434

 

1/29/1981

 

1/7/2005

 

17.00

 

FOURNIERE

 

8-N

 

44

 

32D/01

 

100% BARRICK
GOLD; 15% NPI.

619

 

3907441

 

1/29/1981

 

1/7/2005

 

18.00

 

FOURNIERE

 

8-N

 

39

 

32D/01

 

100% BARRICK
GOLD; 15% NPI

619

 

3907442

 

1/29/1981

 

1/7/2005

 

18.00

 

FOURNIERE

 

8-N

 

38

 

32D/01

 

100% BARRICK
GOLD; 15% NPI

619

 

3922781

 

6/17/1980

 

6/16/2003

 

17.00

 

FOURNIERE

 

8

 

43

 

32D/01

 

100% BARRICK
GOLD

619

 

3922782

 

6/17/1980

 

6/16/2003

 

17.00

 

FOURNIERE

 

8

 

42

 

32D/01

 

100% BARRICK
GOLD

619

 

3950781

 

10/25/1980

 

3/15/2005

 

15.50

 

FOURNIERE

 

 

 

NENO

 

32D/01

 

100% BARRICK
GOLD

619

 

3950782

 

10/25/1980

 

3/15/2005

 

12.60

 

FOURNIERE

 

 

 

NENO

 

32D/01

 

100% BARRICK
GOLD

619

 

3950783

 

10/25/1980

 

3/15/2005

 

10.10

 

FOURNIERE

 

 

 

NENO

 

32D/01

 

100% BARRICK
GOLD

619

 

3950784

 

10/25/1980

 

3/15/2005

 

13.50

 

FOURNIERE

 

 

 

NENO

 

32D/01

 

100% BARRICK
GOLD

619

 

3950785

 

10/25/1980

 

3/15/2005

 

8.50

 

FOURNIERE

 

 

 

NENO

 

32D/01

 

100% BARRICK
GOLD

619

 

3950791

 

10/26/1980

 

3/15/2005

 

15.50

 

FOURNIERE

 

 

 

NENO

 

32D/01

 

100% BARRICK
GOLD

619

 

4087941

 

5/10/1982

 

4/20/2005

 

20.00

 

FOURNIERE

 

8-S

 

30

 

32D/01

 

100% BARRICK

 

A-1

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GOLD; 15% NPI

619

 

4087942

 

5/10/1982

 

4/20/2005

 

20.00

 

FOURNIERE

 

8-S

 

31

 

32D/01

 

100% BARRICK
GOLD; 15% NPI

619

 

4087943

 

5/10/1982

 

4/20/2005

 

20.00

 

FOURNIERE

 

8-S

 

32

 

32D/01

 

100% BARRICK
GOLD; 15% NPI

619

 

4087944

 

5/10/1982

 

4/20/2005

 

20.00

 

FOURNIERE

 

8-S

 

33

 

32D/01

 

100% BARRICK
GOLD; 15% NPI

619

 

4087951

 

5/10/1982

 

4/21/2005

 

20.00

 

FOURNIERE

 

8-S

 

34

 

32D/01

 

100% BARRICK
GOLD; 15% NPI

619

 

4087952

 

5/10/1982

 

4/21/2005

 

20.00

 

FOURNIERE

 

8-S

 

35

 

32D/01

 

100% BARRICK
GOLD; 15% NPI

619

 

4087953

 

5/10/1982

 

4/21/2005

 

20.00

 

FOURNIERE

 

8-S

 

36

 

32D/01

 

100% BARRICK
GOLD; 15% NPI

619

 

4087954

 

5/10/1982

 

4/21/2005

 

20.00

 

FOURNIERE

 

8-S

 

37

 

32D/01

 

100% BARRICK
GOLD; 15% NPI

619

 

4088151

 

5/10/1982

 

4/20/2005

 

20.00

 

FOURNIERE

 

8-N

 

26

 

32D/01

 

100% BARRICK
GOLD; 15% NPI

619

 

4088152

 

5/10/1982

 

4/20/2005

 

20.00

 

FOURNIERE

 

8-N

 

27

 

32D/01

 

100% BARRICK
GOLD; 15% NPI

619

 

4088153

 

5/10/1982

 

4/20/2005

 

20.00

 

FOURNIERE

 

8-N

 

28

 

32D/01

 

100% BARRICK
GOLD; 15% NPI

619

 

4088154

 

5/10/1982

 

4/20/2005

 

20.00

 

FOURNIERE

 

8-N

 

29

 

32D/01

 

100% BARRICK
GOLD; 15% NPI

619

 

4088161

 

5/10/1982

 

4/20/2005

 

20.00

 

FOURNIERE

 

8-N

 

30

 

32D/01

 

100% BARRICK
GOLD; 15% NPI

619

 

4088162

 

5/10/1982

 

4/20/2005

 

20.00

 

FOURNIERE

 

8-N

 

31

 

32D/01

 

100% BARRICK
GOLD; 15% NPI

619

 

4088163

 

5/10/1982

 

4/20/2005

 

20.00

 

FOURNIERE

 

8-N

 

32

 

32D/01

 

100% BARRICK
GOLD; 15% NPI

619

 

4088164

 

5/10/1982

 

4/20/2005

 

22.00

 

FOURNIERE

 

8-N

 

33

 

32D/01

 

100% BARRICK
GOLD; 15% NPI

619

 

4088171

 

5/10/1982

 

4/21/2005

 

24.00

 

FOURNIERE

 

8-N

 

34

 

32D/01

 

100% BARRICK
GOLD; 15% NPI

619

 

4088172

 

5/10/1982

 

4/21/2005

 

22.00

 

FOURNIERE

 

8-N

 

35

 

32D/01

 

100% BARRICK
GOLD; 15% NPI

619

 

4088173

 

5/10/1982

 

4/21/2005

 

17.00

 

FOURNIERE

 

8-N

 

36

 

32D/01

 

100% BARRICK
GOLD; 15% NPI

619

 

4088174

 

5/10/1982

 

4/21/2005

 

17.00

 

FOURNIERE

 

8-N

 

37

 

32D/01

 

100% BARRICK
GOLD; 15% NPI

619

 

4137521

 

11/26/1982

 

11/25/2004

 

20.00

 

FOURNIERE

 

08S

 

26

 

32D/01

 

100% BARRICK
GOLD

619

 

4137522

 

11/26/1982

 

11/25/2004

 

20.00

 

FOURNIERE

 

08S

 

27

 

32D/01

 

100% BARRICK
GOLD

619

 

4137523

 

11/26/1982

 

11/25/2004

 

20.00

 

FOURNIERE

 

08S

 

28

 

32D/01

 

100% BARRICK
GOLD

619

 

4137524

 

11/26/1982

 

11/25/2004

 

20.00

 

FOURNIERE

 

08S

 

29

 

32D/01

 

100% BARRICK
GOLD

619

 

C005621

 

7/12/1934

 

7/11/2003

 

53.00

 

FOURNIERE

 

10

 

48

 

32D/01

 

100% BARRICK
GOLD

619

 

C005622

 

7/12/1934

 

7/11/2003

 

38.00

 

FOURNIERE

 

10

 

44

 

32D/01

 

100% BARRICK
GOLD

619

 

C005631

 

7/12/1934

 

7/11/2003

 

40.00

 

FOURNIERE

 

10

 

42

 

32D/01

 

100% BARRICK
GOLD

619

 

C005632

 

7/12/1934

 

7/11/2003

 

30.00

 

FOURNIERE

 

10

 

40

 

32D/01

 

100% BARRICK
GOLD

619

 

C005641

 

10/7/1935

 

7/6/2003

 

30.00

 

FOURNIERE

 

8

 

39

 

32D/01

 

100% BARRICK
GOLD

619

 

C005642

 

10/7/1935

 

7/6/2003

 

19.00

 

FOURNIERE

 

8

 

35

 

32D/01

 

100% BARRICK
GOLD

619

 

C007971

 

10/7/1935

 

10/6/2003

 

28.10

 

FOURNIERE

 

8

 

NONE

 

32D/01

 

100% BARRICK
GOLD

619

 

C007972

 

10/7/1935

 

10/6/2003

 

27.10

 

FOURNIERE

 

8

 

NONE

 

32D/01

 

100% BARRICK
GOLD

 

 

 

 

 

 

 

 

1943.68

 

 

 

 

 

 

 

 

 

 

 

A-2

--------------------------------------------------------------------------------


 

(b)   Mining Properties

 

The Mining Properties as identified on the attached map consist of the following
mining concessions and claims:

 

“Canadian Malartic”

 

 

 

 

 

Surveying

 

Expiration

 

Area

 

 

 

 

 

 

 

 

 

 

Project #

 

Claim #

 

date

 

date

 

(hec)

 

Township

 

Range

 

Lot

 

NTS

 

Ownership

619

 

CM226

 

1928-03-14

 

12/31/2003

 

62.53

 

FOURNIERE

 

 

 

1/2 EST

 

32D/01

 

100% BARRICK
GOLD

619

 

CM267

 

1934-05-09

 

12/31/2003

 

78.10

 

FOURNIERE

 

 

 

 

 

32D/01

 

100% BARRICK
GOLD

619

 

3941621

 

10/23/1980

 

3/15/2005

 

14.10

 

FOURNIERE

 

 

 

NENO

 

32D/01

 

100% BARRICK
GOLD

619

 

3941622

 

10/23/1980

 

3/15/2005

 

13.70

 

FOURNIERE

 

 

 

NENO

 

32D/01

 

100% BARRICK
GOLD

619

 

3941623

 

10/23/1980

 

3/15/2005

 

13.00

 

FOURNIERE

 

 

 

NENO

 

32D/01

 

100% BARRICK
GOLD

619

 

3941624

 

10/23/1980

 

3/15/2005

 

15.40

 

FOURNIERE

 

 

 

NENO

 

32D/01

 

100% BARRICK
GOLD

619

 

3941625

 

10/23/1980

 

3/15/2005

 

15.50

 

FOURNIERE

 

 

 

NENO

 

32D/01

 

100% BARRICK
GOLD

619

 

3941631

 

10/22/1980

 

3/15/2005

 

12.40

 

FOURNIERE

 

 

 

NENO

 

32D/01

 

100% BARRICK
GOLD

619

 

3941632

 

10/22/1980

 

3/15/2005

 

10.30

 

FOURNIERE

 

 

 

NENO

 

32D/01

 

100% BARRICK
GOLD

619

 

3941633

 

10/22/1980

 

3/15/2005

 

10.90

 

FOURNIERE

 

 

 

NENO

 

32D/01

 

100% BARRICK
GOLD

619

 

3941634

 

10/22/1980

 

3/15/2005

 

17.60

 

FOURNIERE

 

 

 

NENO

 

32D/01

 

100% BARRICK
GOLD

619

 

3941635

 

10/22/1980

 

3/15/2005

 

9.80

 

FOURNIERE

 

 

 

NENO

 

32D/01

 

100% BARRICK
GOLD

619

 

3950771

 

10/24/1980

 

3/15/2005

 

15.10

 

FOURNIERE

 

 

 

NENO

 

32D/01

 

100% BARRICK
GOLD

619

 

3950772

 

10/24/1980

 

3/15/2005

 

17.20

 

FOURNIERE

 

 

 

NENO

 

32D/01

 

100% BARRICK
GOLD

619

 

3950773

 

10/24/1980

 

3/15/2005

 

17.50

 

FOURNIERE

 

 

 

NENO

 

32D/01

 

100% BARRICK
GOLD

619

 

3950774

 

10/24/1980

 

3/15/2005

 

12.20

 

FOURNIERE

 

 

 

NENO

 

32D/01

 

100% BARRICK
GOLD

619

 

3950775

 

10/24/1980

 

3/15/2005

 

3.70

 

FOURNIERE

 

 

 

NENO

 

32D/01

 

100% BARRICK
GOLD

 

 

 

 

 

 

 

 

339.03

 

 

 

 

 

 

 

 

 

 

 

“Barnat” and “Sladen”

 

Project #

 

Claim #

 

Registry
date

 

Expiration
date

 

Area (hec)

 

Township

 

Range

 

Lot

 

NTS

 

Ownership

619

 

CM281

 

1936-06-01

 

12/31/2003

 

71.22

 

FOURNIERE

 

 

 

 

 

32D/01

 

100% BARRICK
GOLD

619

 

CM324

 

1942-02-20

 

12/31/2003

 

144.47

 

FOURNIERE

 

 

 

 

 

32D/01

 

100% BARRICK
GOLD

 

 

 

 

 

 

 

 

215.69

 

 

 

 

 

 

 

 

 

 

 

A-3

--------------------------------------------------------------------------------


 

(c)   Exploration Properties

 

The Exploration Properties as identified on the attached map consist of the
following mining claims:

 

“Amphi North”

 

Project #

 

Claim #

 

Surveying
date

 

Expiration
date

 

Area
(hec)

 

Township

 

Range

 

Lot

 

NTS

 

Ownership

818

 

3681592

 

3/13/1978

 

2/22/2005

 

20.00

 

MALARTIC

 

3-S

 

4 1/2S

 

32D/01

 

100%LAC; 1%NSR
BRW

818

 

3681593

 

3/13/1978

 

2/22/2005

 

20.00

 

MALARTIC

 

3-S

 

5 1/2S

 

32D/01

 

100%LAC; 1%NSR
BRW

818

 

3692211

 

3/15/1978

 

2/27/2005

 

40.00

 

MALARTIC

 

2

 

6

 

32D/01

 

100%LAC; 1%NSR
BRW

818

 

3698201

 

3/13/1978

 

2/22/2005

 

40.00

 

MALARTIC

 

2

 

4

 

32D/01

 

100%LAC; 1%NSR
BRW

818

 

3698202

 

3/13/1978

 

2/22/2005

 

40.00

 

MALARTIC

 

2

 

5

 

32D/01

 

100%LAC; 1%NSR
BRW

818

 

3698211

 

3/15/1978

 

2/21/2005

 

16.00

 

CADILLAC

 

 

 

 

 

32D/01

 

100%LAC; 1%NSR
BRW

818

 

3698212

 

3/15/1978

 

2/21/2005

 

16.00

 

CADILLAC

 

 

 

 

 

32D/01

 

100%LAC; 1%NSR
BRW

818

 

3698213

 

3/13/1978

 

2/21/2005

 

20.00

 

MALARTIC

 

3-S

 

2 1/2S

 

32D/01

 

100%LAC; 1%NSR
BRW

818

 

3698214

 

3/13/1978

 

2/21/2005

 

40.00

 

MALARTIC

 

2

 

3

 

32D/01

 

100%LAC; 1%NSR
BRW

818

 

3698231

 

3/13/1978

 

2/27/2005

 

20.00

 

MALARTIC

 

2-N

 

11 1/2N

 

32D/01

 

100%LAC; 1%NSR
BRW

818

 

3698271

 

3/15/1978

 

2/27/2005

 

40.00

 

MALARTIC

 

2

 

8

 

32D/01

 

100%LAC; 1%NSR
BRW

818

 

3698291

 

3/13/1978

 

2/22/2005

 

20.00

 

MALARTIC

 

3-S

 

3 1/2S

 

32D/01

 

100%LAC; 1%NSR
BRW

818

 

3698292

 

3/13/1978

 

2/22/2005

 

20.00

 

MALARTIC

 

3-S

 

6 1/2S

 

32D/01

 

100%LAC; 1%NSR
BRW

818

 

3705491

 

3/15/1978

 

2/27/2005

 

20.00

 

MALARTIC

 

2-N

 

10 1/2N

 

32D/01

 

100%LAC; 1%NSR
BRW

818

 

3705511

 

3/15/1978

 

2/27/2005

 

20.00

 

MALARTIC

 

2-N

 

9 1/2N

 

32D/01

 

100%LAC; 1%NSR
BRW

818

 

3705831

 

3/13/1978

 

2/21/2005

 

56.80

 

MALARTIC

 

3

 

1

 

32D/01

 

100%LAC; 1%NSR
BRW

818

 

3705861

 

3/15/1978

 

2/27/2005

 

40.00

 

MALARTIC

 

2-N

 

7 1/2N

 

32D/01

 

100%LAC; 1%NSR
BRW

 

 

 

 

 

 

 

 

488.80

 

 

 

 

 

 

 

 

 

 

 

“Malartic 2M-5M”

 

Project

 

 

 

Surveying

 

Expiration

 

Area

 

 

 

 

 

 

 

 

 

 

#

 

Claim #

 

date

 

date

 

(hec)

 

Township

 

Range

 

Lot

 

NTS

 

Ownership

713

 

3639602

 

1/13/1977

 

12/24/2004

 

40.00

 

MALARTIC

 

4

 

40

 

32D/01

 

100%LAC;1%NSR
BRW

713

 

3639611

 

1/13/1977

 

12/24/2004

 

40.00

 

MALARTIC

 

4

 

41

 

32D/01

 

100%LAC;1%NSR
BRW

713

 

3639612

 

1/13/1977

 

12/24/2004

 

40.00

 

MALARTIC

 

4

 

42

 

32D/01

 

100%LAC;1%NSR
BRW.

713

 

3639621

 

1/13/1977

 

12/24/2004

 

40.00

 

MALARTIC

 

4

 

43

 

32D/01

 

100%LAC;1%NSR
BRW

713

 

3639622

 

1/13/1977

 

12/24/2004

 

40.00

 

MALARTIC

 

4

 

44

 

32D/01

 

100%LAC;1%NSR
BRW

 

A-4

--------------------------------------------------------------------------------


 

713

 

3639631

 

1/13/1977

 

12/26/2004

 

40.00

 

MALARTIC

 

4

 

45

 

32D/01

 

100%LAC;1%NSR
BRW

713

 

3639632

 

1/13/1977

 

12/26/2004

 

40.00

 

MALARTIC

 

4

 

46

 

32D/01

 

100%LAC;1%NSR
BRW

713

 

3639641

 

1/13/1977

 

12/26/2004

 

40.00

 

MALARTIC

 

4

 

47

 

32D/01

 

100%LAC;1%NSR
BRW

713

 

3639642

 

1/13/1977

 

12/26/2004

 

40.00

 

MALARTIC

 

4

 

48

 

32D/01

 

100%LAC;1%NSR
BRW

713

 

3655591

 

7/15/1977

 

6/29/2003

 

40.00

 

MALARTIC

 

3

 

43

 

32D/01

 

100%LAC;1%NSR
BRW

713

 

3655592

 

7/15/1977

 

6/29/2003

 

40.00

 

MALARTIC

 

3

 

50

 

32D/01

 

100%LAC;1%NSR
BRW

713

 

3655601

 

7/15/1977

 

6/29/2003

 

40.00

 

MALARTIC

 

3

 

51

 

32D/01

 

100%LAC;1%NSR
BRW

713

 

3655631

 

7/15/1977

 

6/29/2003

 

40.00

 

MALARTIC

 

3

 

46

 

32D/01

 

100%LAC;1%NSR
BRW

713

 

3655632

 

7/15/1977

 

6/29/2003

 

40.00

 

MALARTIC

 

3

 

49

 

32D/01

 

100%LAC;1%NSR
BRW

713

 

3665032

 

1/13/1977

 

12/20/2004

 

40.00

 

MALARTIC

 

2

 

37

 

32D/01

 

100%LAC;1%NSR
BRW

713

 

3665371

 

1/13/1977

 

12/27/2004

 

40.00

 

MALARTIC

 

4

 

51

 

32D/01

 

100%LAC;1%NSR
BRW

713

 

3665372

 

1/13/1977

 

12/27/2004

 

40.00

 

MALARTIC

 

4

 

52

 

32D/01

 

100%LAC;1%NSR
BRW

713

 

3665381

 

1/13/1977

 

12/25/2004

 

40.00

 

MALARTIC

 

3

 

38

 

32D/01

 

100%LAC;1%NSR
BRW

713

 

3665382

 

1/13/1977

 

12/25/2004

 

40.00

 

MALARTIC

 

3

 

39

 

32D/01

 

100%LAC;1%NSR
BRW

713

 

3665391

 

1/13/1977

 

12/25/2004

 

40.00

 

MALARTIC

 

3

 

40

 

32D/01

 

100%LAC;1%NSR
BRW

713

 

3665392

 

1/13/1977

 

12/25/2004

 

40.00

 

MALARTIC

 

3

 

41

 

32D/01

 

100%LAC;1%NSR
BRW

713

 

3665401

 

1/13/1977

 

12/25/2004

 

40.00

 

MALARTIC

 

3

 

42

 

32D/01

 

100%LAC;1%NSR
BRW

713

 

3679881

 

7/15/1977

 

6/29/2003

 

40.00

 

MALARTIC

 

3

 

45

 

32D/01

 

100%LAC;1%NSR
BRW

713

 

3679882

 

7/15/1977

 

6/29/2003

 

40.00

 

MALARTIC

 

3

 

47

 

32D/01

 

100%LAC;1%NSR
BRW

713

 

3679891

 

7/15/1977

 

6/29/2003

 

40.00

 

MALARTIC

 

3

 

44

 

32D/01

 

100%LAC;1%NSR
BRW

713

 

3679892

 

7/15/1977

 

6/29/2003

 

40.00

 

MALARTIC

 

3

 

48

 

32D/01

 

100%LAC;1%NSR
BRW

713

 

3680991

 

8/9/1977

 

7/23/2003

 

40.00

 

MALARTIC

 

4

 

33

 

32D/01

 

100%LAC;1%NSR
BRW

713

 

3680992

 

8/9/1977

 

7/23/2003

 

20.00

 

MALARTIC

 

4-N

 

34
1/2N

 

32D/01

 

100%LAC;1%NSR
BRW

713

 

3680993

 

8/9/1977

 

7/23/2003

 

20.00

 

MALARTIC

 

4-N

 

35
1/2N

 

32D/01

 

100%LAC;1%NSR
BRW

713

 

3681011

 

8/9/1977

 

7/23/2003

 

20.00

 

MALARTIC

 

4

 

36
1/2N+

 

32D/01

 

100%LAC;1%NSR
BRW

713

 

3681012

 

8/9/1977

 

7/23/2003

 

20.00

 

MALARTIC

 

4-N

 

37
1/2N

 

32D/01

 

100%LAC;1%NSR
BRW

713

 

3681052

 

8/9/1977

 

7/23/2003

 

40.00

 

MALARTIC

 

4

 

30

 

32D/01

 

100% LAC; 1% NSR
BRW

713

 

3681061

 

8/9/1977

 

7/23/2003

 

40.00

 

MALARTIC

 

4

 

31

 

32D/01

 

100%LAC;1%NSR
BRW

713

 

3681062

 

8/9/1977

 

7/23/2003

 

40.00

 

MALARTIC

 

4

 

32

 

32D/01

 

100%LAC;1%NSR
BRW

713

 

3681561

 

9/9/1977

 

8/23/2003

 

40.00

 

MALARTIC

 

2

 

40 +
LAC

 

32D/01

 

100%LAC;1%NSR
BRW

713

 

3681562

 

9/9/1977

 

8/23/2003

 

40.00

 

MALARTIC

 

2-S

 

41
1/2S

 

32D/01

 

100%LAC;1%NSR
BRW

713

 

3681641

 

9/9/1977

 

8/23/2003

 

40.00

 

MALARTIC

 

2

 

38 +
LIT

 

32D/01

 

100%LAC;1%NSR
BRW

713

 

3681642

 

9/9/1977

 

8/23/2003

 

40.00

 

MALARTIC

 

2

 

39 +
LIT

 

32D/01

 

100%LAC;1%NSR
BRW

713

 

3698232

 

4/26/1978

 

4/8/2005

 

40.00

 

MALARTIC

 

3

 

34 +
LAC

 

32D/01

 

100%LAC;1%NSR
BRW

713

 

3698272

 

4/26/1978

 

4/8/2005

 

40.00

 

MALARTIC

 

3

 

32

 

32D/01

 

100%LAC;1%NSR
BRW

 

A-5

--------------------------------------------------------------------------------


 

713

 

3698702

 

4/26/1978

 

4/8/2005

 

40.00

 

MALARTIC

 

3

 

35 CL
+

 

32D/01

 

100%LAC;1%NSR
BRW

713

 

3705461

 

11/15/1977

 

10/27/2004

 

40.00

 

MALARTIC

 

4

 

38

 

32D/01

 

100%LAC;1%NSR
BRW

713

 

3705462

 

11/15/1977

 

10/27/2004

 

40.00

 

MALARTIC

 

4

 

39

 

32D/01

 

100%LAC;1%NSR
BRW

713

 

3705862

 

4/26/1978

 

4/8/2005

 

40.00

 

MALARTIC

 

3

 

33

 

32D/01

 

100%LAC;1%NSR
BRW

713

 

4554231

 

3/2/1987

 

1/29/2005

 

40.00

 

MALARTIC

 

4

 

50

 

32D/01

 

100%LAC;1%NSR
BRW

713

 

4554232

 

3/2/1987

 

1/29/2005

 

40.00

 

MALARTIC

 

4

 

49

 

32D/01

 

100%LAC;1%NSR
BRW

713

 

5121648

 

12/10/1994

 

3/2/2005

 

40.00

 

MALARTIC

 

02

 

34

 

32D/01

 

100%LAC;1%NSR
LAVOIE

713

 

5121649

 

12/10/1994

 

3/2/2005

 

40.00

 

MALARTIC

 

02

 

35

 

32D/01

 

100%LAC;1%NSR
LAVOIE

713

 

5121650

 

12/10/1994

 

3/2/2005

 

40.00

 

MALARTIC

 

02

 

36

 

32D/01

 

100%LAC;1%NSR
LAVOIE

 

 

 

 

 

 

 

 

1880.00

 

 

 

 

 

 

 

 

 

 

 

“Marban”

 

Project

 

 

 

Surveying

 

Expiration

 

Area

 

 

 

 

 

 

 

 

 

 

#

 

Claim #

 

date

 

date

 

(hec)

 

Township

 

Range

 

Lot

 

NTS

 

Ownership

821

 

0022313

 

4/24/1941

 

4/23/2005

 

25.20

 

DUBUISSON

 

10

 

4 A 8

 

32C/04

 

100% LAC PROP;
OPTION AUR RESS.

821

 

0022314

 

4/24/1941

 

4/23/2005

 

50.40

 

DUBUISSON

 

10

 

4 A
13

 

32C/04

 

100% LAC PROP;
OPTION AUR RESS.

821

 

0022334

 

4/24/1941

 

4/23/2005

 

50.40

 

DUBUISSON

 

10

 

4 A
13

 

32C/04

 

100% LAC PROP;
OPTION AUR RESS.

821

 

0022335

 

4/24/1941

 

4/23/2005

 

25.20

 

DUBUISSON

 

10

 

9 A
13

 

32C/04

 

100% LAC PROP;
OPTION AUR RESS.

821

 

0022351

 

4/24/1941

 

4/23/2005

 

50.40

 

DUBUISSON

 

10

 

4 A
13

 

32C/04

 

100% LAC PROP;
OPTION AUR RESS.

821

 

0063091

 

8/18/1943

 

8/17/2003

 

19.50

 

DUBUISSON

 

10

 

20 A
23

 

32C/04

 

100% LAC PROP;
OPTION AUR RESS.

821

 

1767661

 

10/4/1960

 

10/3/2003

 

3.80

 

FOURNIERE

 

10

 

59

 

32D/01

 

100% LAC PROP;
OPTION AUR RESS.

821

 

C001791

 

3/18/1936

 

3/17/2005

 

28.00

 

DUBUISSON

 

10

 

1

 

32C/04

 

100% LAC PROP;
OPTION AUR RESS.

821

 

C001792

 

3/18/1936

 

3/17/2005

 

50.40

 

DUBUISSON

 

10

 

2

 

32C/04

 

100% LAC PROP;
OPTION AUR RESS.

821

 

C002801

 

4/23/1936

 

4/22/2005

 

11.20

 

FOURNIERE

 

10

 

60

 

32D/01

 

100% LAC PROP;
OPTION AUR RESS.

821

 

C002802

 

4/23/1936

 

4/22/2005

 

17.20

 

FOURNIERE

 

10

 

62

 

32D/01

 

100% LAC PROP;
OPTION AUR RESS.

821

 

C002803

 

4/23/1936

 

4/22/2005

 

19.60

 

FOURNIERE

 

10

 

62

 

32D/01

 

100% LAC PROP;
OPTION AUR RESS.

821

 

C002804

 

4/23/1936

 

4/22/2005

 

12.40

 

FOURNIERE

 

10

 

60

 

32D/01

 

100% LAC PROP;
OPTION AUR RESS.

821

 

C002805

 

4/23/1936

 

4/22/2005

 

12.80

 

FOURNIERE

 

10

 

60

 

32D/01

 

100% LAC PROP;
OPTION AUR RESS.

821

 

C002811

 

4/23/1936

 

4/22/2005

 

21.20

 

FOURNIERE

 

10

 

62

 

32D/01

 

100% LAC PROP;
OPTION AUR RESS.

821

 

C002812

 

4/23/1936

 

4/22/2005

 

23.30

 

FOURNIERE

 

10

 

62

 

32D/01

 

100% LAC PROP;
OPTION AUR RESS.

821

 

C002813

 

4/23/1936

 

4/22/2005

 

14.80

 

FOURNIERE

 

10

 

60

 

32D/01

 

100% LAC PROP;
OPTION AUR RESS.

821

 

C002821

 

3/18/1936

 

3/17/2005

 

25.20

 

DUBUISSON

 

10-S

 

3,1/2
S

 

32C/04

 

100% LAC PROP;
OPTION AUR RESS.

821

 

C002822

 

3/18/1936

 

3/17/2005

 

25.20

 

DUBUISSON

 

10-N

 

3,1/2
N

 

32C/04

 

100% LAC PROP;
OPTION AUR RESS.

821

 

C006401

 

7/16/1937

 

7/15/2003

 

17.40

 

DUBUISSON

 

10

 

4

 

32C/04

 

100% LAC PROP;
OPTION AUR RESS.

 

A-6

--------------------------------------------------------------------------------


 

821

 

C006402

 

7/16/1937

 

7/15/2003

 

16.40

 

DUBUISSON

 

10

 

20

 

32C/04

 

100% LAC PROP;
OPTION AUR RESS.

821

 

C006403

 

7/16/1937

 

7/15/2003

 

21.60

 

DUBUISSON

 

10

 

11

 

32C/04

 

100% LAC PROP;
OPTION AUR RESS.

821

 

C006411

 

8/29/1937

 

8/28/2003

 

15.40

 

DUBUISSON

 

10

 

11

 

32C/04

 

100% LAC PROP;
OPTION AUR RESS.

821

 

C006412

 

8/29/1937

 

8/28/2003

 

15.20

 

DUBUISSON

 

10

 

14

 

32C/04

 

100% LAC PROP;
OPTION AUR RESS.

821

 

C006421

 

8/20/1938

 

8/19/2003

 

35.60

 

DUBUISSON

 

10

 

16

 

32C/04

 

100% LAC PROP;
OPTION AUR RESS.

821

 

C006422

 

8/20/1938

 

8/19/2003

 

35.20

 

DUBUISSON

 

10

 

17

 

32C/04

 

100% LAC PROP;
OPTION AUR RESS.

821

 

CM474

 

1961/04/21

 

12/31/2003

 

31.55

 

DUBUISSON

 

10

 

8 A
10

 

32C/04

 

100% LAC PROP;
OPTION AUR RESS.

821

 

CM512

 

1964/09/01

 

12/31/2003

 

24.52

 

DUBUISSON

 

10

 

13,14

 

32C/04

 

100% LAC PROP;
OPTION AUR RESS.

821

 

CM513

 

1964/10/01

 

12/31/2003

 

14.77

 

DUBUISSON

 

10

 

8 A
10

 

32C/04

 

100% LAC PROP;
OPTION AUR RESS.

 

 

 

 

 

 

 

 

713.8
4

 

 

 

 

 

 

 

 

 

 

 

“Radium”

 

Project

 

 

 

Surveying

 

Expiration

 

Area

 

 

 

 

 

 

 

 

 

 

#

 

Claim #

 

date

 

date

 

(hec)

 

Township

 

Range

 

Lot

 

NTS

 

Ownership

830

 

3263002

 

8/2/1972

 

8/1/2003

 

33.20

 

FOURNIERE

 

10

 

24

 

32D/01

 

85% LAC PROP; 15%
CURRIE - MILLS, 90JAB

830

 

3263011

 

8/2/1972

 

8/1/2003

 

38.00

 

FOURNIERE

 

10

 

22

 

32D/01

 

85% LAC PROP; 15%
CURRIE - MILLS, 90JAB

830

 

3263012

 

8/2/1972

 

8/1/2003

 

46.80

 

FOURNIERE

 

10

 

21

 

32D/01

 

85% LAC PROP; 15%.
CURRIE - MILLS, 90JAB

830

 

3263051

 

8/3/1972

 

8/2/2003

 

48.40

 

FOURNIERE

 

10

 

20

 

32D/01

 

85% LAC PROP; 15%
CURRIE - MILLS, 90JAB

830

 

3263351

 

8/10/1972

 

8/9/2003

 

34.00

 

FOURNIERE

 

10

 

23

 

32D/01

 

85% LAC PROP; 15%
CURRIE - MILLS, 90JAB

830

 

3490151

 

9/9/1974

 

9/8/2003

 

48.40

 

FOURNIERE

 

10

 

19

 

32D/01

 

85% LAC PROP; 15%
CURRIE - MILLS, 90JAB

830

 

3490181

 

9/2/1974

 

9/1/2003

 

48.40

 

FOURNIERE

 

10

 

18

 

32D/01

 

85% LAC PROP; 15%
CURRIE-MILLS, 90JAB

830

 

5137128

 

9/17/1995

 

2/4/2004

 

23.97

 

FOURNIERE

 

09

 

30

 

32D/01

 

100% BARRICK GOLD

830

 

5137129

 

9/17/1995

 

2/4/2004

 

18.40

 

FOURNIERE

 

09

 

29

 

32D/01

 

100% BARRICK GOLD

830

 

5137130

 

9/17/1995

 

2/4/2004

 

19.20

 

FOURNIERE

 

09

 

28

 

32D/01

 

100% BARRICK GOLD

 

 

 

 

 

 

 

 

358.7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

.7

 

 

 

 

 

 

 

 

 

 

 

A-7

--------------------------------------------------------------------------------


 

“Reservoir”

 

Project

 

 

 

Surveying

 

Expiration

 

Area

 

 

 

 

 

 

 

 

 

 

#

 

Claim #

 

date

 

date

 

(hec)

 

Township

 

Range

 

Lot

 

NTS

 

Ownership

829

 

3887321

 

6/20/1980

 

6/19/2003

 

48.00

 

FOURNIERE

 

10

 

17

 

32D/01

 

100% LAC PROPERTIES

829

 

3887331

 

6/20/1980

 

6/19/2003

 

48.00

 

FOURNIERE

 

10

 

15

 

32D/01

 

100% LAC PROPERTIES

829

 

3924261

 

7/5/1980

 

7/4/2003

 

48.00

 

FOURNIERE

 

10

 

13

 

32D/01

 

100% LAC PROPERTIES

829

 

3924271

 

7/5/1980

 

7/4/2003

 

48.00

 

FOURNIERE

 

10

 

14

 

32D/01

 

100% LAC PROPERTIES

829

 

3924281

 

7/5/1980

 

7/4/2003

 

48.00

 

FOURNIERE

 

10

 

16

 

32D/01

 

100% LAC PROPERTIES

 

 

 

 

 

 

 

 

240.0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

 

 

 

 

 

 

 

 

 

 

A-8

--------------------------------------------------------------------------------


 

[This Page is Illegible]

 

--------------------------------------------------------------------------------
